DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Taeuchi (US 2016/0315599) in view of Funaba (US 2012/0051099).

2.	As per claim 1 Takeuchi teaches a transformer for a radio frequency transmitter circuit, comprising a primary coil and a secondary coil, which are configured to receive an input signal and to provide an output signal (Takeuchi, ¶0032).
While Lin teaches feedback unit, Funaba teaches a ternary coil configured to provide a feedback signal (Funaba, ¶0042 “feedback coil 804”).


Therefore, taking the combined teaching of Takeuchi and Funaba as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of providing a feedback signal accurately in order to improve the performance of the communication system.

3.	As per claim 2, Takeuchi in view of Fanaba teaches the transformer of claim 1, being configured to receive a balanced input signal and to provide an un-balanced output signal (Takeuchi, ¶0032).

4.	As per claim 3, Takeuchi in view of Fanaba teaches the transformer of claim 1, wherein the primary coil is configured to receive a differential input signal, wherein the secondary coil is configured to provide a differential output signal, and wherein the ternary coil is configured to provide a differential feedback signal (Takeuchi, ¶0028).

5.	As per claim 4, Takeuchi in view of Fanaba teaches the transformer of claim 1, wherein the primary coil is configured to receive a differential or single-ended input signal, wherein the secondary coil is configured to provide a single-ended output signal, and wherein the ternary coil is configured to provide a differential or single-ended feedback signal (Takeuchi, ¶0028).


6.	As per claim 7, Takeuchi in view of Fanaba teaches the transformer of claim 1, wherein the primary coil is configured to couple a first part of the power from the input signal to the output signal and wherein the primary coil is configured to couple a second part of the power from the input signal to the feedback signal, wherein the second part of the power is less than a quarter of the first part of the power (Funaba, Fig. 2 item 101 and related text).

7.	As per claim 8, Takeuchi in view of Fanaba teaches the transformer of claim 1, wherein the primary coil is configured to couple a first part of the power from the input signal to the output signal and wherein the primary coil is configured to couple a second part of the power from the input signal to the feedback signal, wherein the second part of the power is less than one 10% percent of the first part of the power (Funaba, Fig. 2 item 101 and related text).

8.	Claims 5-6, 9-10, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Taeuchi (US 2016/0315599) in view of Funaba (US 2012/0051099), and further in view of Bellaouar (US 20110249770)


9.	Takeuchi in view of Fanaba teaches the transformer of claim 1 (see claim 1).  While Takeuchi in view of Fanaba doesn’t mention, Bellaouar teaches wherein the primary coil is configured to receive an amplified radio signal as input signal (Bellaouar, Fig. 2 item 114 and related text).  Therefore, taking the combined teaching of Takeuchi, Funaba & Bellaouar as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit transmitting signal accurately in the communication system.

10.	As per claim 6, Takeuchi in view of Fanaba & Bellaouar teaches the transformer of claim 1, wherein the primary coil is configured to receive a radio frequency signal as input signal (Bellaouar, Fig. 2 item 114 and related text).

11.	As per claim 9, Takeuchi in view of Fanaba & Bellaouar teaches the transmitter circuit comprising the transformer of claim 1 (see claim 1).

12. Claim 18 & 20 are similarly analyzed as claim 9 for obvious reason discussed above.

13.	As per claim 10, Takeuchi in view of Fanaba & Bellaouar teaches the transmitter circuit of claim 9, further comprising a digital-to-analog- converter, a transmit amplifier, or a mixer with a transmit signal output (Bellaouar, Fig. 2 item 102 108 113), wherein the primary coil of the transformer is coupled to the transmit signal output, wherein the secondary coil is coupled to a transmit antenna path of the transmitter circuit (Takeuchi, ¶0032), and wherein the ternary coil is coupled to a feedback path of the transmitter circuit (Fubaba, ¶0042 “feedback coil 804”).

14. Claim 19 & 23 are similarly analyzed as claim 10 for obvious reason discussed above.

15.	As per claim 20, Takeuchi in view of Fanaba & Bellaouar teaches the semiconductor package with the transmitter circuit of claim 9 (see claim 9).

16.	As per claim 21, Takeuchi in view of Fanaba & Bellaouar teaches the semiconductor package of claim 20, wherein the primary and secondary coils are implemented on a different substrate than the ternary coil (Takeuchi in view of Funaba doesn’t explicitly mention, however it is well known in the art that integrated circuit can be implement in the same substrate or different based on the design choice.)

17.	As per claim 22, Takeuchi in view of Fanaba & Bellaouar teaches a base station for a mobile communication system with the transmitter circuit of claim 9 (see claim 9).

18.	As per claim 24, Takeuchi in view of Fanaba & Bellaouar teaches the mobile device for a mobile communication system with the transmitter circuit of claim 9 (see claim 9).

19. Claim 25 is similarly analyzed as claim 10 for obvious reason discussed above.


20.	Claims 11-12 & 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taeuchi (US 2016/0315599) in view of Funaba (US 2012/0051099) and Bellaouar (US 20110249770), and further in view of Peroulas (US 2012/0032739)

21.	As per claim 11, Takeuchi in view of Fanaba & Bellaouar teaches the transformer of claim 10 (see claim 10).  While Takeuchi in view of Fanaba doesn’t mention, Peroulas teaches transmitter circuit of claim 10, further comprising a pre-distortion circuit which is coupled to the feedback path of the transmitter circuit and which is configured to determine pre-distortion information (Peroulas, Fig. 4 item 13 and related text).  Therefore, taking the combined teaching of Takeuchi, Funaba & Peroulas as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit correcting and adjusting a transmitted signal in order to improve quality of signal. 

22.	Takeuchi in view of Fanaba, Bellaouar & Peroulas teaches the transmitter circuit of claim 11, wherein the pre-distortion circuit further comprises a pre-distortion device, which is configured to pre-distort an input signal of the digital-to-analog-converter, the transmit amplifier, or the mixer transmit amplifier based on the pre-distortion information (Peroulas, Fig. 4 item 13 and related text).

23. Claim 26 is similarly analyzed as claims 10-11 for obvious reasons discussed above.

24.	Claims 13-17 & 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taeuchi (US 2016/0315599) in view of Funaba (US 2012/0051099) and Bellaouar (US 20110249770), and further in view of Rofougaran (US 2008/0242240).

25.	As per claim 13, Takeuchi in view of Fanaba & Bellaouar teaches the transmitter circuit of claim 10 (see claim 10).  While Takeuchi in view of Fanaba & Bellaouar doesn’t mention, Rofougaran teaches wherein the feedback path further comprises an analog-to-digital converter (Rofougaran, ¶0082-0084). Therefore, taking the combined teaching of Takeuchi, Funaba & Bellaouar as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit converting signal in to the appropriate domain where a transmitted an analog RF signal need to be converted to digital in order to be used as a feedback signal in a communication system.

26.	As per claim 14, Takeuchi in view of Fanaba, Bellaouar & Rofougaran the transmitter circuit of claim 13, wherein the ternary coil is coupled to the analog-to-digital converter using an impedance network (Rofougaran, ¶0082-0084 wherein an analog RF signal need to be converted to digital in order to provide a feedback signal).

27.	As per claim 15, Takeuchi in view of Fanaba, Bellaouar & Rofougaran the transmitter circuit of claim 14, wherein the impedance network comprises passive impedance components which are configured to match an impedance of the ternary coil to a load of the analog-to-digital converter (Rofougaran, ¶0082-0084).

28.	As per claim 16, Takeuchi in view of Fanaba, Bellaouar & Rofougaran the transmitter circuit of claim 14, wherein the impedance network comprises an anti-aliasing filter configured to reduce spectral images (Rofougaran, ¶0083).

29.	As per claim 17, Takeuchi in view of Fanaba, Bellaouar & Rofougaran the transmitter circuit of claim 14, wherein the impedance network comprises a filter, which is configured to reduce interfering radio frequency components in the feedback signal (Rofougaran, ¶0083).

30. Claim 27 is similarly analyzed as claim 14 & 17 for obviousness reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637